Citation Nr: 0418656	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
REMAND

The veteran served on active duty from June 1958 to October 
1961, with additional service in the United States Naval 
Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

The veteran provided testimony at a hearing before RO 
personnel in December 1999.  A transcript of this hearing has 
been associated with the claims folder.

The case has been before the Board on three previous 
occasions.  In August 2002, the Board determined that further 
evidentiary development was required to properly evaluate the 
veteran's service connection claims.  The Board also directed 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), which amended 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and added 
38 U.S.C.A. § 5103A ("Duty to assist claimants").

When the case came before the Board again in March 2003, it 
again was determined that further development was required.  
The Board undertook additional development with regard to 
this issue pursuant to 38 C.F.R. § 19.9(a)(2).  In pertinent 
part, the veteran was requested to provide statements from 
witnesses: (1) who may be able to attest to the job the 
veteran held in the Naval Reserve testing jet engines; (2) 
who may have observed or known about the acoustic trauma the 
veteran experienced while in the Reserves; or (3) who may 
have observed any symptoms of his hearing loss or tinnitus 
over a period of time and can attest as to when these 
symptoms appear to have started.  Since the time the Board 
undertook this development, however, the United States Court 
of Appeals for the Federal Circuit invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, when the case came before the Board again in 
August 2003, the case was remanded to the RO for review of 
the new evidence associated with the claims file, and for 
adjudication of the claim considering that evidence, as well 
as evidence previously of record.  Since the last 
Supplemental Statement of the Case, however, in response to 
the Board's development request, the veteran submitted a 
statement, received in February 2004, detailing his 
experience working with jet engines, in which he provided the 
name and address of a witness.  A statement from this witness 
should be obtained.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO should obtain a witness 
statement, addressing the three 
concerns listed above, from [redacted] 
[redacted].  Mr. [redacted] is also 
requested to provide dates, if 
possible, of any incident(s) or 
observation(s) described.  His last 
known address is: [redacted], 
[redacted].

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  
If the issues remain unfavorable to 
the veteran, he and his 
representative should be provided 
with a supplemental statement of 
the case and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


